Exhibit 10.2

EXPORT-IMPORT BANK THIRD LOAN MODIFICATION AGREEMENT

This Export-Import Bank Third Loan Modification Agreement (this “EXIM Loan
Modification Agreement”) is entered into as of September 30, 2011 (the “Third
Loan Modification Effective Date (EXIM)”), by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 380 Interlocken Crescent, Suite 600, Broomfield, Colorado 80021(“Bank”),
STEREOTAXIS, INC., a Delaware corporation (“Stereotaxis”), and STEREOTAXIS
INTERNATIONAL, INC., a Delaware corporation, each with offices located at 4320
Forest Park Avenue, Suite 100, St. Louis, Missouri 63108 (“International”, and
together with Stereotaxis, individually and collectively, jointly and severally,
“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of March 11, 2009,
evidenced by, among other documents, (i) a certain Export-Import Bank Loan and
Security Agreement dated as of March 11, 2009, as amended by a certain
Export-Import Bank First Loan Modification Agreement, dated as of December 15,
2009 and as further amended by a certain Export-Import Bank Second Loan
Modification Agreement, dated as of December 17, 2010 (as may be amended from
time to time, the “Loan Agreement”) and (ii) a certain Loan and Security
Agreement (Domestic), dated as of March 11, 2009, as amended by a certain First
Loan Modification Agreement (Domestic), dated as of December 15, 2009, as
further amended by a certain Second Loan Modification Agreement (Domestic),
dated as of December 17, 2010, as further amended by a certain Third Loan
Modification Agreement (Domestic), dated as of June 29, 2011 and as further
amended by a certain Fourth Loan Modification and Waiver Agreement (Domestic),
dated as of the date hereof (as may be amended from time to time, the “Domestic
Agreement”), in each case between Borrower and Bank. Capitalized terms used but
not otherwise defined herein shall have the same meaning as in the Loan
Agreement and/or the Domestic Agreement, as applicable.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Domestic Agreement and the Loan Agreement
(together with any other collateral security granted to Bank, the “Security
Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following definition
appearing in Section 13.1 thereof:

““Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
EXIM Borrowing Base minus (b) the outstanding principal balance of any Advances.
In no event shall the aggregate amount of all Credit Extensions under this EXIM
Agreement outstanding at any time together with all other Credit Extensions (as
defined in the Domestic Agreement) under the Domestic Agreement (other than
outstanding principal under the Equipment Line) exceed $30,000,000.”

and inserting in lieu thereof the following:

““Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
EXIM Borrowing Base minus (b) the outstanding principal balance of any Advances.
In no event shall the aggregate amount of all Credit Extensions under this EXIM
Agreement

 

1



--------------------------------------------------------------------------------

outstanding at any time together with all other Credit Extensions (as defined in
the Domestic Agreement) under the Domestic Agreement (other than outstanding
principal under the Term Loan 2010) exceed $20,000,000.”

 

  2 The Loan Agreement shall be amended by inserting the following definition in
Section 13.1 thereof, in its applicable alphabetical order:

““Third Loan Modification Effective Date (EXIM)” is the date indicated in the
preamble to the Export–Import Bank Third Loan Modification and Waiver
Agreement.”

4. FEES. Borrower shall reimburse Bank for all legal fees and expenses incurred
in connection with this amendment to the Existing Loan Documents.

5. ADDITIONAL COVENANTS. Borrower is not a party to, nor is bound by, any
license or other agreement with respect to which Borrower is the licensee
(a) that prohibits or otherwise restricts Borrower from granting a security
interest in Borrower’s interest in such license or agreement or any other
property, or (b) for which a default under or termination of could interfere
with the Bank’s right to sell any Collateral. Borrower shall provide written
notice to Bank within ten (10) days of entering or becoming bound by any such
license or agreement (other than over-the-counter software that is commercially
available to the public). Borrower shall take such steps as Bank requests to
obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for (x) all such licenses or contract rights to be deemed “Collateral”
and for Bank to have a security interest in it that might otherwise be
restricted or prohibited by law or by the terms of any such license or agreement
(such consent or authorization may include a licensor’s agreement to a
contingent assignment of the license to Bank if Bank determines that is
necessary in its good faith judgment), whether now existing or entered into in
the future, and (y) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under the Loan Agreement and the other Loan Documents. In addition,
the Borrower hereby certifies that no Collateral is in the possession of any
third party bailee (such as at a warehouse). In the event that Borrower, after
the date hereof, intends to store or otherwise deliver the Collateral to such a
bailee, then Borrower shall first receive, the prior written consent of Bank and
such bailee must acknowledge in writing that the bailee is holding such
Collateral for the benefit of Bank.

6. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this EXIM Loan Modification Agreement, the
terms of the Existing Loan Documents remain unchanged and in full force and
effect. Bank’s agreement to modifications to the existing Obligations pursuant
to this EXIM Loan Modification Agreement in no way shall obligate Bank to make
any future modifications to the Obligations. Nothing in this EXIM Loan
Modification Agreement shall constitute a satisfaction of the Obligations. It is
the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing. No maker will be released by virtue of this EXIM Loan Modification
Agreement.

 

2



--------------------------------------------------------------------------------

11. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
EXIM Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12. CONFIDENTIALITY. Bank may use confidential information for the development
of databases, reporting purposes, and market analysis, so long as such
confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of the Loan
Agreement.

13. JURISDICTION/VENUE/TRIAL WAIVER. Borrower accepts for itself and in
connection with its properties, unconditionally, the exclusive jurisdiction of
any state or federal court of competent jurisdiction in the State of Illinois in
any action, suit, or proceeding of any kind against it which arises out of or by
reason of this EXIM Loan Modification Agreement. NOTWITHSTANDING THE FOREGOING,
THE BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE
BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE BANK
DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO
OTHERWISE ENFORCE THE BANK’S RIGHTS AGAINST THE BORROWER OR ITS PROPERTY. TO THE
EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR RIGHT TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
LOAN MODIFICATION AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS EXIM LOAN MODIFICATION
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

14. COUNTERSIGNATURE. This EXIM Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this EXIM Loan Modification
Agreement to be executed as a sealed instrument under the laws of the State of
Illinois as of the Third Loan Modification Effective Date (EXIM).

 

BORROWER: STEREOTAXIS, INC. By  

/s/ Karen W. Duros

Name:  

Karen W. Duros

Title:  

Senior Vice President

STEREOTAXIS INTERNATIONAL, INC. By  

/s/ Karen W. Duros

Name:  

Karen W. Duros

Title:  

Vice President

BANK: SILICON VALLEY BANK By  

/s/ Sheila Colson

Name:  

Sheila Colson

Title:  

Advisor

56120/00813

[Signature Page to Export-Import Bank Third Loan Modification Agreement]